Citation Nr: 0103320	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  00-00 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from June 1944 to May 
1946, and from October 1950 to October 1954. 

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 RO rating decision which granted 
service connection for PTSD and assigned a 30 percent rating; 
the veteran appeals for a higher rating. 


FINDINGS OF FACT

The veteran's PTSD produces no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to various symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from June 
1944 to May 1946, and from October 1950 to October 1954.  He 
was a prisoner of war (POW) in Korea from February 1951 to 
August 1953.  He was awarded various decorations including 
the Combat Infantryman Badge.  

Evidence on file shows no psychiatric problems during service 
or for many years later.  In 1984 the veteran underwent 
multiple VA examinations as part of a former POW protocol.  
This included a psychiatric examination which concluded that 
he was well adjusted both socially and vocationally, and that 
no psychiatric diagnosis was indicated.  At the time of the 
examination, the veteran was married to his wife of many 
years, had two adult children, and was still working in his 
long term career in law enforcement.

In May 1999, the veteran filed a claim for service connection 
for PTSD, based on his experiences as a POW.  He attached a 
PTSD questionnaire form on which he reported stressors such 
as being involved in burial detail while a POW.  

In August 1999, the veteran underwent a VA PTSD examination.  
He reported that he was a widower with a grown son and 
daughter.  He had retired from law enforcement work in 1987.  
The veteran said he had always enjoyed basketball, played 
golf regularly, and walked a lot. 

During the examination, the veteran recounted how he had been 
on burial detail as a POW in Korea.  He could not recall when 
his psychiatric symptoms began, saying merely that some years 
ago he started having recurrent and intrusive recollections 
of the events he had experienced as a POW in Korea.  The 
veteran said that these flashbacks occurred several times a 
week, and that he would have distressing dreams about his 
experiences about twice a week.  He said he felt that he was 
reliving the experience every time he had a flashback.  He 
said he would likely have flashbacks whenever people talked 
about the Korean war or any war, or whenever an airplane flew 
overheard.  

The veteran said he tried to avoid thinking about his 
traumatic experiences.  He reported avoided activities, 
including picnics, that would bring back memories of what 
happened.  The veteran said he felt detached from other 
people and had difficulty falling asleep.  He denied losing 
interest in activities, having difficulty concentrating, 
feeling irritable, or having any anger outbursts.  He 
reported he was hypervigilant, and would look around himself 
suspiciously, as if some danger was about to appear.  He said 
that sometimes he would have an exaggerated startle response.  
When exposed to something that reminded him of events in 
Korea, he said, his heart rate would increase and he would 
break into a cold sweat.  He denied that he had lost his 
ability to love other people or be emotionally attached to 
those to whom he was close.  He appeared to the examiner to 
have a sense of a future for himself and his family.  

The veteran said that his mood over the prior year had varied 
from good to bad, but he denied any sustained periods 
depression or despair.  He denied loss of interests in things 
and denied any loss of appetite, change in eating patterns, 
loss of significant energy loss, or any loss of the ability 
to think, concentrate, or make decisions. 

On mental status examination, the veteran was alert and calm.  
He was engaged and cooperative.  Affect was serious but not 
unpleasant.  He described his mood as "fair"  and said that 
he felt healthy.  His self-attitude was good.  There was no 
formal thought disorder and he had no delusions, 
hallucinations, suicidal thoughts or homicidal ideations.  He 
maintained personal hygiene and other basic activities of 
daily living.  He was oriented to place and time.  Memory was 
intact. The veteran did not have obsessional or ritualistic 
behavior or any other features of obsessive-compulsive 
disorder.  He denied having panic attacks, although he had 
ongoing generalized anxiety which arose with his flashbacks.  

The examiner concluded that the veteran's current stressors 
were mild, in that he had a stable living situation and a 
steady income, but it was also noted that the death of his 
wife, which occurred approximately four years before, was a 
continuing source of stress.  Global assessment of 
functioning (GAF) was determined to be 80, with the veteran 
living an uneventful retired life, although there were times 
when he had flashbacks and nightmares occurring twice a week.  
The examiner noted that the veteran did not have an inability 
to recall things about the trauma, or loss of interest in 
things, or detachment from people, or being unable to love, 
or not having a sense of a future for himself and his family.  
The diagnosis of PTSD was noted to be provisional as a 
result.  The examiner found it significant that the veteran's 
spouse died four years ago, and that in the following several 
years he had been having these symptoms.  It was speculated 
that the veteran may have been focusing more on the old 
memories now that he was alone and had more time to himself 
to think about those things.   

In statements dated in October and November 1999, the veteran 
collectively asserted that the conditions of his wartime 
experiences were not properly considered.  He also asserted 
that he had significantly reduced productively, flattened 
affect, short-term memory, a lack of motivation, and 
difficulty in maintaining social relationships.  The latter 
difficulty, according to the veteran, was independent of the 
fact that he was a widowed bachelor.  He suggested that he 
had not been aware that he could have been evaluated for his 
PTSD prior to May 1999.  The veteran indicated that he was 
seeking a 50 percent rating.  

II.  Analysis

The veteran claims he is entitled to a rating higher than 30 
percent for his service-connected PTSD.  The file shows that 
the RO has properly developed the evidence on the claim, and 
there is no further VA duty to assist the veteran with his 
claim.  Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Under 38 C.F.R. § 4.130, mental disorders (including PTSD, 
Diagnostic Code 9411) will be rated, in pertinent part, as 
follows: 

A 50 percent rating is assigned when 
there is occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to  
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

A 30 percent rating is assigned when 
there is occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

There is no medical evidence of any psychiatric problems 
until many years after service, and the only medical evidence 
on the current severity of the veteran's PTSD is the August 
1999 VA examination.  The veteran has not indicated that he 
has received any recent treatment for his PTSD.  Although his 
PTSD is rated primarily on occupational impairment, he 
retired in 1987 from a long career in law enforcement.  He 
reports that he has periodic flashbacks and nightmares 
relating to his experiences as a POW in Korea, and that he 
consciously avoids talk of war and activities such as picnics 
which might trigger his memories.  

Although he has been a widower for several years, the veteran 
still apparently involves himself in activities such as golf 
and walking, and he enjoys basketball.  While he reports he 
has hypervigilance at times, he did not appear on examination 
to have delusions, hallucinations, memory loss, 
disorientation, obsessional or ritualistic behavior, or a 
lack of personal hygiene.  The examiner did note that the 
veteran had generalized anxiety arising with his flashbacks, 
but there does not appear to be a history of panic attacks 
per se.  The Board notes that the veteran's GAF score was 80 
on examination, and according to DSM-IV this represents only 
slight impairment in social and occupational functioning.  

The current 30 percent rating for PTSD contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The medical record in this case 
substantiates no more than this level of PTSD impairment.  
Most of the symptoms listed in the rating criteria for a 50 
percent rating are absent in this case.  The PTSD disability 
picture more nearly approximates the criteria for a 30 
percent rating, than a 50 percent rating, and thus the lower 
rating of 30 percent is warranted in this case.  38 C.F.R. § 
4.7.  

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected PTSD is 
no more than 30 percent under the rating criteria.  Moreover, 
the condition has been no more than 30 percent disabling 
since the effective date of service connection, and a higher 
"staged rating" since that date is not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a rating higher than 30 percent for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

A rating in excess of 30 percent for PTSD is denied.



		
	L. W. TOBIN	
	Member, Board of Veterans' Appeals

 

